DISMISS; and Opinion Filed June 21, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-01505-CV

                         WILLIAM E. ROBINSON, JR., Appellant
                                        V.
                           BORAL WINDOWS LLC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16397

                            MEMORANDUM OPINION
                         Before Justices Myers, Molberg, and Carlyle
                                 Opinion by Justice Molberg
       Before the Court is appellant’s motion to dismiss appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Ken Molberg/
                                                KEN MOLBERG
                                                JUSTICE
181505F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WILLIAM E. ROBINSON, JR., Appellant                  On Appeal from the 193rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-01505-CV         V.                        Trial Court Cause No. DC-18-16397.
                                                      Opinion delivered by Justice Molberg,
 BORAL WINDOWS LLC, Appellee                          Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Boral Windows LLC recover its costs, if any, of this appeal
from appellant William E. Robinson, Jr.


Judgment entered this 21st day of June, 2019.




                                                –2–